Citation Nr: 0615463	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  05-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle injury, currently rated at 10 percent.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from July 1989 until January 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDING OF FACT

The veteran is not shown to have marked limitation of motion 
of his right ankle.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right ankle injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence the VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in August 2003 and June 2005.  

The August 2003 letter specifically requested information on 
any increase in severity to the residuals of the injury to 
his right ankle including medical records, lab reports, x-
rays, lay statements and any VA facilities that previously 
treated the veteran for this condition.  This letter advised 
the veteran VA would make reasonable efforts to obtain 
private records and enclosed medical authorizations so the RO 
could assist the veteran in obtaining private medical 
evidence.  Further, the August 2003 letter advised the 
veteran of the evidence associated with the claims file and 
provided information on what the evidence needed to show to 
substantiate the claim.  The June 2005 letter requested any 
evidence or information the veteran may have concerning his 
right ankle injury which may substantiate his claim.    

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded.  
Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation 
rating is being denied, no effective date will be assigned.  
Proceeding with this matter in its procedural posture would 
not therefore inure to the veteran's prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded a VA examination in 
connection with his claim in September 2003.  The Board 
observes that the veteran expressed dissatisfaction with the 
September 2003 examination as he indicated it was 5-6 minutes 
in length and consisted of a handful of questions.  To give 
the veteran every consideration in connection with his claim 
the veteran was scheduled for a reexamination; however, in 
March 2005 the RO was notified that the veteran did not 
report for the examination.  The RO issued a Supplemental 
Statement of the Case in March 2005 indicating an increased 
evaluation was not warranted as the veteran failed to show 
for the examination.  The veteran responded in March 2005 and 
explained that he was never notified of the examination.  The 
RO scheduled another examination in April 2005; however, the 
RO again received notice that the veteran failed to report 
for the rescheduled examination.  The RO issued a 
Supplemental Statement of the Case indicating the current 
rating evaluation must be continued as the veteran failed to 
show to the VA examination.  The veteran has not responded, 
nor has he provided any reason which could justify good cause 
as to why he failed to report to the VA examination.

Under the laws and regulations, the veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim.  38 C.F.R. § 3.326, 3.327.  
Failure to report to an examination without good cause has 
consequences including deciding the claim based upon the 
evidence in record and in some cases denying the claim.  
38 C.F.R. § 3.655.  Good cause includes, but is not limited 
to, the illness or hospitalization of the claimant, or the 
death of an immediate family member.  38 C.F.R. § 3.655(a).  

In the present case, although the veteran failed to report to 
reexaminations, there is other medical evidence in the file 
which would serve as a viable substitute for the scheduled 
examination.  38 C.F.R. § 3.326(b).  Although the veteran 
alleged the September 2003 examination was not thorough and 
therefore less probative, the RO tried to accommodate the 
veteran by providing additional examinations to which the 
veteran failed to report.  Because the veteran did not report 
to the reexaminations, the Board must decide the claim on the 
evidence of record.  38 C.F.R. §§ 3.326, 3.655.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim.  In fact, in 
March 2005, the veteran indicated he had no additional 
evidence to submit.  Consequently, the Board finds that all 
relevant evidence that can be obtained without the veteran's 
assistance has been obtained, that the record is as complete 
as can be without the veteran's assistance, and that the 
matter is ready for appellate review. See Wood v. West, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  


The Merits of the Claims

The veteran sustained a fracture of the right fibular during 
service.  This disability of residuals of an injury to the 
right ankle was service connected in May 1991, and a 
disability rating of 10 percent was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The veteran contends his 
right ankle disability warrants a higher rating evaluation.  
The veteran's rating evaluation of 10 percent was continued 
by a rating decisions dated in August 1993 and in January 
2004.  The veteran continues to assert his disability has 
worsened.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's disability was initially evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 
5271 provides for a 10 percent evaluation when there is 
moderate limitation of motion of the ankle and a 20 percent 
evaluation when there is marked limitation of motion of the 
ankle.  A 20 percent rating is the highest possible schedular 
rating under Diagnostic Code 5271.  A veteran's pain, 
swelling, weakness, and excess fatigability must also be 
considered when determining the appropriate evaluation for a 
disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A VA examination in July 1993 revealed some minimal swelling 
around the joint capsule, particularly on the lateral aspect.  
No impairment or instability of the joint was noted.  There 
was mild tenderness to palpation.  Physical examination found 
10 degrees of dorsiflexion and 30 degrees of plantar flexion.  
Normal range of motion for the ankle is 0-20 degrees 
dorsiflexion and 0-45 degrees plantar flexion.  38 C.F.R. 
§ 4.71a, Plate II.  The diagnosis was status post fracture of 
the right ankle with minimally decreased range of motion.  A 
VA x-ray performed in conjunction with the July 1993 VA 
examination revealed an old, ununited fracture of media 
malleolus, mortise joint space well maintained and the soft 
tissue unremarkable.  

More significantly, the most recent VA examination performed 
in September 2003 found 10 degrees dorsiflexion and 20 
degrees plantar flexion in the right ankle.  The veteran 
complained of recent increased pain in the anterior lateral 
ankle, which was worse with toeing off and jumping.  He 
reports being unable to jump, but also indicated he still 
attempts to play basketball without jumping.  The veteran 
reported no instability of the ankle, no locking, catching or 
popping and no swelling.  The veteran also stated he is not 
taking any medication other than Tylenol.  The right ankle 
was tender along the anterior joint line but not over other 
ligamentous structures.  5/5 strength in gastrocs and 
anterior tibialis was noted.  The conclusion was degenerative 
arthritis or anterior lateral scarring about the ankle from 
the previous injury giving the veteran impingement symptoms 
while toeing off.  A VA x-ray performed in conjunction with 
the September 2003 VA examination found a minor abnormality 
of a well corticated bony fragment arising from the medial 
malleolus which likely represents the previous avulsion 
injury.  

Examining the record as a whole reveals there are subjective 
complaints of pain and clinical findings of some limitation 
of motion, tenderness to palpitation and slight degenerative 
changes as viewed by x-ray.  Given the function remaining in 
the veteran's right ankle, the absence of swelling or fatigue 
and the limited amount of pain and tenderness of the ankle, 
the criteria for a higher evaluation have not been met.  

The Board has considered rating the veteran's disability 
under the provisions for the application of other ankle 
codes.  However, as there is no evidence of ankylosis, 
neither Diagnostic Code 5270, pursuant to which the severity 
of ankle ankylosis is evaluated, nor Diagnostic Code 5272, 
pursuant to which the severity of subtalar or talar joint 
ankylosis is evaluated, is appropriate.  Similarly, as there 
is no evidence of malunion of the os calcis or astragalus, as 
contemplated by Diagnostic Code 5273, or astragalectomy, as 
contemplated under Diagnostic Code 5274, a rating under these 
codes is not appropriate.  

As such, an increased evaluation for the veteran's residuals 
of a right ankle injury is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
right ankle injury is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


